Citation Nr: 0607324	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  97-04 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the uterus due to a culdocentesis procedure performed 
during service.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage, right thigh, as a result 
of a hysterectomy performed in August 1986 at a VA facility.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a lumbar spine disability, claimed as 
secondary to the nerve damage, right thigh.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1980 to June 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles 
California.  

The veteran testified at a personal hearing before a Veterans 
Law Judge sitting at the RO in July 1999.  In April 2000, the 
case was remanded by the Board to the RO for additional 
development of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In this case, the veteran did 
appear for a personal hearing before a Veterans Law Judge in 
July 1999 who has since retired from the Board.  The veteran 
is entitled to a hearing before a Veterans Law Judge who will 
decide her appeal.  38 U.S.C.A. § 7107(c) (West 2002).  As 
such, the veteran is entitled to another hearing before a 
Veterans Law Judge, either in person, or via video 
conference.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700 (2005).  In a hearing clarification letter, received 
at the Board in February 2006, the veteran did request to 
appear for a video-conference at the RO.  

In light of the veteran's request, the case is remanded for 
the veteran to be scheduled for a video conference hearing 
before a Veterans Law Judge.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should appropriately schedule the 
veteran for a Board video conference 
hearing at the RO.  The RO should notify 
the veteran and her representative of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the appellant withdraws her hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


